Case: 21-30102     Document: 00516191381         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-30102                         February 3, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert T. Kimbrough,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-365-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Robert T. Kimbrough entered a conditional plea of guilty to
   possessing a firearm as a convicted felon, in violation of 18 U.S.C.
   § 922(g)(1), and to possessing a firearm with an obliterated serial number, in
   violation of 18 U.S.C. § 922(k). He was sentenced to, inter alia, a within-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30102      Document: 00516191381          Page: 2   Date Filed: 02/03/2022




                                    No. 21-30102


   Sentencing-Guidelines term of 120 months’ imprisonment. He challenges:
   the district court’s declining to suppress evidence of the firearms that formed
   the basis of his convictions; the procedural reasonableness of his sentence;
   and its substantive reasonableness.
          As for Kimbrough’s suppression challenge, the firearms were found
   pursuant to a search of his girlfriend’s apartment, following her verbal and
   written consent. She and the four law enforcement officers involved in the
   search testified at a suppression hearing. The court found, inter alia, the
   girlfriend’s testimony about her encounter with the officers generally was not
   credible. As he did in district court, Kimbrough contends: his girlfriend’s
   consent was not voluntary; and, therefore, the firearms should have been
   suppressed.
          Evidence from a suppression hearing is viewed in the light most
   favorable to the prevailing party, United States v. Cantu, 230 F.3d 148, 150
   (5th Cir. 2000), affording special deference to factual findings made based on
   live testimony, see United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).
   Six factors are used for deciding whether consent was voluntarily given: the
   custodial status of the person giving consent; whether law enforcement used
   coercive procedures; to what extent and level the person giving consent
   cooperated with law enforcement; the person’s “awareness of his right to
   refuse consent”; the person’s intelligence and education; and the person’s
   “belief that no incriminating evidence will be found”. United States v. Wise,
   877 F.3d 209, 222 (5th Cir. 2017) (concluding interactions with law
   enforcement consensual).
          Citing facts based on the suppression-hearing testimony, the court
   found: each of the above-mentioned voluntariness factors weighed in the
   Government’s favor; and the girlfriend’s consent was valid. Viewing the
   suppression-hearing evidence in the requisite light most favorable to the




                                         2
Case: 21-30102      Document: 00516191381           Page: 3   Date Filed: 02/03/2022




                                     No. 21-30102


   Government, as the prevailing party, the court’s findings about the
   girlfriend’s credibility and the validity of her consent were not clearly
   erroneous. See United States v. Olivier-Becerril, 861 F.2d 424, 425–26 (5th
   Cir. 1988) (holding court did not clearly err in finding automobile search was
   voluntary).
          Kimbrough also raises two other suppression challenges for the first
   time on appeal. Because he did not raise them in district court, review is only
   for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir.
   2012). Under that standard, he must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id.
          First, Kimbrough contends: the suitcase and backpack in which the
   firearms were found were his; and, therefore, even if his girlfriend had
   authority to consent to the search of her apartment, she lacked the authority
   to consent to a search for those two items. Kimbrough maintains that his
   girlfriend told officers that the suitcase and backpack were not hers. It is not
   clear from the record whether the girlfriend disavowed ownership of the
   suitcase and backpack, or whether she disavowed only ownership of the
   firearms and drugs that were found in them. Even assuming she disavowed
   ownership of the suitcase and backpack, the record does not establish
   whether she did so before, or after, the firearms were found. Accordingly,
   Kimbrough cannot show the court committed reversible plain error. See
   United States v. Jaras, 86 F.3d 383, 389–90 (5th Cir. 1996) (concluding
   individual lacked authority to consent to search of luggage located in
   automobile’s trunk that individual specifically identified as defendant’s).




                                          3
Case: 21-30102      Document: 00516191381           Page: 4    Date Filed: 02/03/2022




                                     No. 21-30102


          Second, Kimbrough asserts the court failed to recognize that the
   consent form the girlfriend signed was valid only for the search of a vehicle.
   Even assuming the written, revised consent form was flawed, the court did
   not commit reversible plain error because Kimbrough cannot show his
   substantial rights were affected: The girlfriend also gave valid oral consent
   to search her residence.
          Kimbrough next challenges both the procedural and substantive
   reasonableness of his sentence. Although post-Booker, the Sentencing
   Guidelines are advisory only, the district court must avoid significant
   procedural error, such as improperly calculating the Guidelines sentencing
   range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no such procedural
   error exists, a properly preserved objection to an ultimate sentence is
   reviewed for substantive reasonableness under an abuse-of-discretion
   standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d 750, 751–53
   (5th Cir. 2009). In that respect, for issues preserved in district court, its
   application of the Guidelines is reviewed de novo; its factual findings, only for
   clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
   Cir. 2008).
          Turning first to Kimbrough’s procedural-reasonableness challenge,
   the firearms and drugs found in the girlfriend’s apartment also formed the
   basis for Kimbrough’s state firearm-and-drug charges. Kimbrough pleaded
   guilty to those charges and was sentenced to: five years’ imprisonment on
   the firearm charge; and four years’ on the drug charge. On the same day
   Kimbrough was sentenced for those convictions, he was also sentenced, on
   an unrelated state conviction for second-degree battery, to four years’
   imprisonment.     The state court ordered the three sentences to run
   concurrently.




                                          4
Case: 21-30102     Document: 00516191381           Page: 5   Date Filed: 02/03/2022




                                    No. 21-30102


          In this case, the court sentenced Kimbrough to:           120 months’
   imprisonment on the felon-in-possession count; and 60 months’
   imprisonment     on    the   possessing-a-firearm-with-an-obliterated-serial-
   number count. The court ordered the federal sentences to run: concurrently
   with one another; and consecutively to the three state sentences.

          Kimbrough contends: Because the state firearm and drug sentences
   were for conduct relevant to the federal offenses, the court should have
   ordered his federal sentence to run concurrently, and not consecutively, with
   his state sentences under Guideline § 5G1.3(b) (imposition of a sentence on
   defendant subject to undischarged term of imprisonment or anticipated state
   term of imprisonment).        The parties dispute whether Kimbrough’s
   procedural-reasonableness challenge is properly preserved.

          No authority need be cited for the rule that we, not the parties, decide
   the standard of review. In any event, for the reasons that follow, he cannot
   show error in the court’s application of that Guideline; therefore, his claim
   fails regardless of whether the issue was preserved. See United States v.
   Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008) (pretermitting resolution of
   standard of review because challenge failed under any standard).
          If a prison term results from an offense that is treated as relevant
   conduct to the instant offense, the Guidelines dictate: the sentence for the
   instant offense shall run concurrently with the remainder of the undischarged
   prison term; and the court should adjust the sentence for time served on the
   undischarged term if it determines that that time would not be credited by
   the Bureau of Prisons. Guideline § 5G1.3(b). As the district court and both
   parties recognized, a straightforward application of § 5G1.3(b) was
   complicated by the fact that, at the time of Kimbrough’s federal sentencing,
   he was also serving an undischarged four-year sentence for the unrelated
   state battery offense. “Subsection (b) does not apply in cases in which the




                                         5
Case: 21-30102      Document: 00516191381           Page: 6   Date Filed: 02/03/2022




                                     No. 21-30102


   prior offense was not relevant conduct to the instant offense”. Guideline
   § 5G1.3, cmt. n.2(B) (emphasis added).
          The language used by the court at sentencing makes clear that, instead
   of sentencing Kimbrough under that Guideline, it sentenced him under the
   policy statement in Guideline § 5G1.3(d). As relevant here, that Guideline
   applies when: only part of the prior offense is relevant conduct; or the case’s
   facts are complex and involve multiple undischarged sentences. Guideline
   § 5G1.3(d), p.s., & cmt. nn.2(A) & 4(D). A court may impose the sentence
   for the instant offense “to run concurrently, partially concurrently, or
   consecutively to the prior undischarged term of imprisonment to achieve a
   reasonable punishment for the instant offense”. Guideline § 5G1.3(d), p.s.
   Both the § 5G1.3(d) policy statement and the plain language of 18 U.S.C.
   § 3584 (multiple sentences of imprisonment) authorized the court to impose
   the sentence as it did.
          As for his substantive-reasonableness challenge, Kimbrough, noting
   he received the maximum punishment on both of his federal convictions,
   contends that his federal sentence’s being consecutive to his state sentence
   for the same conduct effectively imposes a sentence that exceeds the
   statutory maximum. As discussed above, review of this preserved challenge
   is for abuse of discretion. See Gall, 552 U.S. at 51.
          Kimbrough’s federal sentence was lawful and fell within the properly
   calculated Guidelines sentencing range. See Gamble v. United States, 139 S.
   Ct. 1960, 1964 (2019) (“[A] State may prosecute a defendant under state law
   even if the Federal Government has prosecuted him for the same conduct
   under a federal statute. Or the reverse may happen”.). Accordingly,
   Kimbrough’s sentence receives a presumption of reasonableness that he fails
   to rebut. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (noting
   our “court applies a rebuttable presumption of reasonableness to a properly




                                          6
Case: 21-30102     Document: 00516191381         Page: 7   Date Filed: 02/03/2022




                                  No. 21-30102


   calculated, within-[G]uidelines sentence”); United States v. Candia, 454
   F.3d 468, 473 (5th Cir. 2006) (holding “rebuttable presumption of
   reasonableness also applies to a consecutive sentence imposed within the
   parameters of the [Guidelines]”).
         AFFIRMED.




                                       7